Citation Nr: 0843784	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-19 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for melanoma.  

2.  Entitlement to service connection for atopic dermatitis.  

3.  Entitlement to service connection for residuals of 
osteotomies of the 2nd and 3rd metatarsals of the right foot, 
to include as secondary to service-connected post-operative 
residuals of right foot 1st metatarsophalangeal joint (MTPJ) 
disability.  

4.  Entitlement to an initial evaluation in excess of 
10 percent for right foot 1st MTPJ traumatic arthritis from 
September 28, 1993, to February 11, 1999; an initial 
evaluation in excess of 10 percent for MTPJ traumatic 
arthritis status post osteotomy and osteophyte removal from 
April 1, 1999, to February 19, 2004; and an initial 
evaluation in excess of 10 percent for MTPJ traumatic 
arthritis status post osteotomy and osteophyte removal and 
status post bunionectomy from April 1, 2004.  

5.  Entitlement to an initial evaluation in excess of 
10 percent for painful scar on the right great toe, status 
post osteotomy and osteophyte removal.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In that rating decision, the RO granted service 
connection for right foot 1st MTPJ traumatic arthritis with 
subsequent osteotomy and osteophyte removal with a 10 percent 
rating effective in September 1993.  In addition, the RO 
granted service connection for painful scar, status post 
osteotomy and osteophyte removal, right foot, with a 
10 percent rating effective in March 2003.  In the same 
rating decision, the RO denied service connection for 
disabilities of the second and third metatarsals of the right 
foot, service connection for left foot disability and denied 
service connection for skin conditions including melanoma and 
atopic dermatitis.  The veteran disagreed with the 10 percent 
ratings and also disagreed with the denial of service 
connection for disabilities of the second and third 
metatarsals of the right foot, and with the denial of service 
connection for skin conditions and melanoma, and he perfected 
his appeal as to each of those issues.  

During the course of the appeal, because of convalescence for 
surgeries, the RO granted a temporary total rating for the 
right 1st MTPJ from February 12, 1999, to March 31, 1999, and 
from February 20, 2004, to March 31, 2004, with the 
resumption of a 10 percent rating after each convalescence 
period.  The Board will, therefore, address entitlement to an 
initial rating in excess of 10 percent for the right 1st MTPJ 
disability for the periods from September 28, 1993, to 
February 11, 1999, from April 1, 1999, to February 19, 2004, 
and from April 1, 2004.  

The issues of entitlement service connection for residuals of 
osteotomies of the 2nd and 3rd metatarsals of the right foot, 
to include as secondary to service-connected post-operative 
residuals of right foot 1st MTPJ disability, and service 
connection for melanoma are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent and credible evidence that the veteran 
has had intermittent, but continuing, symptoms of skin rashes 
from service to the present, and there is medical evidence 
that relates these symptoms to the diagnosis of atopic 
dermatitis during the appeal period.  

2.  From September 28, 1993, to April 30, 1997, the veteran's 
right 1st MTPJ traumatic arthritis was manifested primarily 
by mild aching and some calluses medial and proximal to the 
right great toe; associated disability was no more than 
moderate.  

3.  From May 1, 1997, to February 11, 1999, the veteran's 
right 1st MTPJ traumatic arthritis and from April 1, 1999 to 
January 9, 2001, his right 1st MTPJ traumatic arthritis 
status post osteotomy and osteophyte removal were manifested 
primarily by limitation of motion and continuing pain that 
resulted in moderately severe right foot disability.  

4.  From January 10, 2001, to February 19, 2004, the 
veteran's right 1st MTPJ traumatic arthritis status post 
osteotomy and osteophyte removal was manifested primarily by 
substantial limitation of motion of the affected joint, 
abnormal antalgic gait, and progressively increasing pain and 
swelling with significant limitations on the ability to stand 
and walk, which more closely approximated severe as opposed 
to moderately severe right foot disability.  

5.  From April 1, 2004, the veteran's right 1st MTPJ 
traumatic arthritis status post osteotomy and osteophyte 
removal and status post bunionecomy has been manifested by 
restriction of motion of the joint with slight pain and a 
mild limp, which result in no more than moderate disability.  

6.  The veteran's surgical scar on the right great toe, 
status post osteotomy and osteophyte removal, is located in a 
non-exposed area; it is moderately tender, but it is stable 
and does not produce functional limitation.  


CONCLUSIONS OF LAW

1.  Service connection for atopic dermatitis is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102 
3.303 (2008).  

2.  From September 28, 1993, to April 30, 1997, the criteria 
for an initial rating in excess of 10 percent for the 
veteran's right 1st MTPJ traumatic arthritis were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5284 (2008).  

3.  From May 1, 1997, to February 11, 1999, the criteria for 
an initial 20 percent rating were met for the veteran's right 
1st MTPJ traumatic arthritis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5284 (2008).  

4.  From April 1, 1999 to January 9, 2001, the criteria for 
an initial 20 percent rating were met for the veteran's right 
1st MTPJ traumatic arthritis status post osteotomy and 
osteophyte removal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5284 (2008).  

5.  From January 10, 2001, to February 19, 2004, the criteria 
for an initial 30 percent rating were met for the veteran's 
right 1st MTPJ traumatic arthritis status post osteotomy and 
osteophyte removal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5284 (2008).  

6.  From April 1, 2004, the criteria have not been met for an 
initial rating in excess of 10 percent for the veteran's 
right 1st MTPJ traumatic arthritis status post osteotomy and 
osteophyte removal and status post bunionecomy.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5284 (2008).  

7.  The criteria for an initial rating in excess of 
10 percent for painful scar on right great toe, status post 
osteotomy and osteophyte removal, are not met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, what information and 
evidence VA will obtain, and what information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim: veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, in a letter dated in January 2000, the RO 
requested that the veteran identify all medical care 
providers who had treated him for residuals of right foot 
injury subsequent to service discharge.  The RO also notified 
the veteran that he could submit any lay statements from 
individuals familiar with his disability status over the 
years.  In a May 2000 letter, the RO again requested that the 
veteran provide private medical treatment reports and/or 
statements from the doctors who had treated him for his right 
foot injury since his discharge from service.  The RO 
requested that the veteran provide the evidence or complete 
and return release authorization forms so that VA could 
obtain this information.  

In two letters of the same date in November 2001, one 
pertaining to service connection for skin disability and the 
other pertaining to residuals of right foot injury, the RO 
notified the veteran that the Veterans Claims Assistance Act 
of 2000 (VCAA) had been signed into law in November 2000 and 
established new duties for VA.  In each letter, the RO 
notified the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits and told the veteran what evidence VA would obtain 
and what evidence he should provide relative to the service 
connection claim.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In its March 2003 rating decision, the RO granted service 
connection for 1st MTPJ post-traumatic arthritis and 
subsequent osteotomy and osteophyte removal, right foot, and 
assigned a 10 percent rating effective from the date of 
receipt of the veteran's claim in September 1993.  At the 
same time, the RO granted service connection for a painful 
scar, status post osteotomy and osteophyte removal, right 
foot, and assigned a 10 percent rating effective in 
March 2003.  In addition, the RO denied service connection 
for congenital elongation of the right 2nd and 3rd 
metatarsals, status post osteotomies, denied service 
connection for left foot disability, and denied service 
connection for skin disability including melanoma and atopic 
dermatitis.  The veteran disagreed with the initial ratings, 
with the denial of service connection for congenital 
elongation of the right 2nd and 3rd metatarsals, status post 
osteotomies, and with the denial of service connection for 
skin disability including melanoma and atopic dermatitis.  

The RO issued a statement of the case (SOC) in April 2005 in 
which it responded to the veteran's notice of disagreement.  
As to the veteran's disagreement with initial ratings, in the 
SOC, the RO addressed the initial rating for the veteran's 
service-connected 1st MTPJ post-traumatic arthritis from the 
date of claim in September 1993 to February 1999 when the 
veteran underwent an osteotomy and cheilectomy of the 1st 
MTPJ.  In the SOC, the RO noted that a temporary 100 percent 
rating for the 1st MTPJ was assigned from February 12, 1999, 
to April 1, 1999, because of the surgery and convalescence.  
The SOC further addressed the initial rating from 
April 1, 1999, to February 19, 2004, the date of a second 
right 1st MTPJ surgery, a Keller bunionectomy.  The RO noted 
the assignment of a temporary total rating based on that 
surgery and convalescence from February 20, 2004 to April 1, 
2004, and addressed the initial rating from April 1, 2004, 
the end of the convalescence period.  In the SOC, the RO also 
addressed the initial rating for the 1st MTPJ surgical scar 
and set out in detail the rating criteria for arthritis, foot 
disabilities, and scars.  Thereafter, in June 2005, the 
veteran filed a timely substantive appeal.  

In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in case where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 491.  Thus, because 
the notice that was provided before service connection was 
granted for right 1st MPTJ post-traumatic arthritis and post 
surgical scar was legally sufficient, VA's duty to notify 
relative to those matters has been satisfied.  See Hartman v. 
Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-17 (2007).  

With regard to increased evaluation claims, the Court has 
found that, at a minimum, adequate section 5103(a) notice 
requires that VA notify the claimant that to substantiate an 
increased rating claim (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increased in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation. Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

In this case, in a March 2006 letter, the RO notified the 
veteran that when VA found disabilities to be service 
connected, it assigned a disability rating and an effective 
date.  The RO described the kind of evidence considered in 
determining a disability rating and an effective date and 
provided examples of the evidence the veteran should identify 
or provide with respect to a disability ratings and effective 
date.  Although this notice was subsequent to the March 2003 
RO adjudication from which this appeal arises, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

In this case, subsequent to the March 2006 notice letter, the 
RO thereafter readjudicated the merits of the veteran's 
claims and issued a supplemental statement of the case (SSOC) 
in January 2008.  The Court has held that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
a Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes readjudication of the claims.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

The Board is aware that the March 2006 VA letter does not 
contain the level of specificity set forth in Vazquez-Flores.  
The Board finds, however, that any notice error was not 
prejudicial because review of the record demonstrates that 
the veteran was provided with information sufficient for a 
reasonable person to have understood what is necessary to 
substantiate his increased rating claim.  In this regard, the 
contents of the letter provided the veteran notice of what 
the evidence must show, the types of evidence he should 
provide and what evidence he should obtain.  Further, as 
noted earlier, the April 2005 SOC explained the rating 
criteria applicable to the veteran's right 1st MTPJ 
disability and his surgical scar and provided him with the 
applicable regulations relating to disability ratings.  The 
veteran had the opportunity to respond to all this 
information, the claims were subsequently readjudicated by 
the RO, and the RO issued subsequent supplemental statements 
of the case in January 2008.  Moreover, the veteran had 
representation throughout the adjudication of his claims, 
which is a factor that may be considered by the Board.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438.  Based on the 
foregoing, the Board finds that a reasonable person would 
have understood from the information that the RO provided to 
the veteran what was necessary to substantiate his increased 
rating claims and concludes that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  

As to the duty to assist, available service medical records 
are in the file, and although it is possible that not all 
potential sources for additional service medical records have 
been explored, it is the judgment of the Board that further 
search is not required relative to the claims decided here.  
This is because VA has accepted as credible the veteran's 
statements of having injured his right great toe in service 
and service connection is in effect for right 1st MTPJ post-
traumatic arthritis and post-service surgical residuals.  The 
veteran is not contending that his congenitally elongated 2nd 
and 3rd metatarsals of the right foot were injured in 
service, but rather that shortening of the 2nd and 3rd 
metatarsals was necessitated by the 1999 surgery on his right 
1st MTPJ, which makes his service medical records irrelevant 
to the service connection claim involving the 2nd and 3rd 
metatarsals of the right foot.  

With respect to the skin disability claim, the Board accepts 
as credible the veteran's statements that he received 
treatment for skin rashes in service and, as will be 
discussed later, is granting service connection for atopic 
dermatitis.  The record includes private medical records 
dated in the 1970s and 1980s.  The RO has obtained VA medical 
records, and the veteran has been provided VA examinations 
with medical opinions relative to his claims.  The veteran 
submitted a February 1999 operation report from a private 
podiatrist and although requested to do so, he has neither 
submitted nor identified any other medical records.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the veteran relative to 
the claims decided here, and thus, no additional assistance 
or notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard, 4 Vet. App. 384, 
392-94 (1993).  

Service connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
certain chronic disorders, such as malignant tumors, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Although 38 U.S.C.A. § 1154 (West 2002) does not establish 
service connection for a particular disability of a combat 
veteran, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  See Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996) (noting that § 1154(b) "does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected", but "considerably 
lighten[s] the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service."). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The Court has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

The veteran contends that he has a skin disorder that started 
in service.  He reports that he first had a skin rash 
approximately two months into his tour in Vietnam, and has 
said his main problems in service were on the arms, neck and 
face.  He said the team doctor ordered showering with 
surgical soap and sunbathing three times a week, neither of 
which helped.  He has said he was treated on his team, at the 
1st Field Evacuation Hospital in Vietnam, at the VA hospital 
in Denver in 1970 as well as by private doctors.  The veteran 
states that the doctor at the Denver VA in 1970 said he had 
"jungle rot" and advised him it would go away.  

At his service entrance examination in February 1968, the 
veteran did not give a history of any skin disease, and the 
examiner evaluated his skin as normal on clinical 
examination.  Available service treatment records show March 
and April 1968 entries in the chronological record at the 
dispensary in Fort Bliss, Texas.  The next entry is dated in 
May 1968 at the dispensary, Fort Holabird, Maryland, stating 
the records were reviewed, and the next and final entry is 
dated in January 1970 at the Medical Examination Clinic, U.S. 
Army Hospital, Fort Ord, California, and refers to the 
veteran's service separation examination on that date.  There 
are no other chronological records in the file, nor are there 
any records of in-service hospitalization in the file.  The 
record includes a DA Form 2658, Health Record - Abstract of 
Service, which indicates the veteran was at Ft. Bliss, Texas, 
form March 1968, to May 1968, at Fort Holabird, Maryland from 
May 1968, with MACV from August 1968, and at Fort Ord, 
California, from September 1969.  Among the records is a MACV 
Form 270, a Vietnam malaria debriefing form dated in 
July 1969, which indicates the veteran served in Vietnam.  

The report of the veteran's January 1970 service separation 
examination is in the file.  The examiner evaluated the 
veteran's skin as normal.  In his report of medical history, 
the veteran answered affirmatively to the question of whether 
he now had or had ever had tumor, growth, cyst, cancer and as 
to whether he had ever had or now had skin diseases.  He 
reported that within the past 5 years' he had consulted or 
been treated by his Vietnam Advisor Team # 75.  At an Army 
National Guard examination in August 1974, the examiner 
evaluated the veteran's skin as normal.   

The veteran has submitted letters from Army officers with 
whom he served in Vietnam.  In a July 1999 letter, one 
officer, who stated he was a lieutenant when he served in 
Vietnam, said the veteran served under his command from time 
to time as his radio-telephone operator when he was an 
American advisor to Vietnamese reconnaissance companies in 
operations that generally consisted of search and destroy 
operations.  The officer said enemy action was encountered, 
which included fire fights and mortar attacks and the units 
he advised responded in kind and used air strikes and 
artillery as well.  The officer said that the veteran not 
only served as his radio-telephone operator but also served 
along with other advisors in other operations.  

Another officer, in his July 1999 letter, stated he was a 
captain while he was in Vietnam assigned to Advisory Team 75, 
which reported to the 7th Vietnamese Infantry Division.  The 
officer stated that in addition to work in the intelligence 
section, the veteran participated with him for several months 
in combat operations against the Viet Cong.  The officer 
described the combat operations and also said that they 
operated in areas that had been defoliated by U.S. forces and 
swam rivers, canals, ditches, bomb craters and waterways, 
which drained the defoliated areas.  He said they drank the 
water from this area and ate foodstuffs such as rice, 
chicken, carp and rats, which were the everyday staple of the 
Vietnamese people and their unit in that situation.  

At various times the veteran has reported he was treated for 
skin problems by a corpsman in Vietnam starting in 
December 1968.  In addition he has stated he had skin 
problems in service and has had them ever since on an 
intermittent basis.  The record includes private medical 
records from the Mayo clinic showing that in 1978 the veteran 
gave a history of a rash on his arms and occasionally his 
abdomen since service in Vietnam in 1968 and 1969; biopsy 
done by the Mayo Clinic showed chronic dermatitis.  The Board 
also notes the statement of a VA physician who conducted a VA 
dermatology examination in January 1994.  He noted multiple 
annular hyperpigmented slightly raised areas on the veteran's 
neck and wrist as well as a pigmented lesion on the right 
anterior chest.  The physician said he felt the rash on the 
veteran's skin was related to atopic dermatitis, which was 
flared while the veteran was in Vietnam but was not 
necessarily related to Agent Orange exposure.  Later VA 
medical records show the veteran has been treated for skin 
rashes at various times.  

On review of this evidence, the Board finds that the skin 
symptoms the veteran has reported are susceptible to lay 
observation, and they have, during the appeal period, been 
diagnosed by a VA chief of dermatology as atopic dermatitis.  
The veteran is certainly competent to report in-service 
symptoms and the continuation of the symptoms of skin rashes 
over the years since service.  The Board finds the veteran to 
be a credible historian.  Resolving all doubt in favor of the 
veteran, the Board finds that the veteran's skin rashes 
started in service and have continued since then.  The Board 
therefore concludes that service connection is warranted for 
atopic dermatitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  

Increased ratings-in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding the veteran's claims, the Board has considered 
the determinations in Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007) and 
whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.  

Initial rating for 1st MTPJ, right foot

The remote history of the veteran's right 1st MTPJ disability 
is that he has reported that while his service in Vietnam, he 
jumped from a helicopter to the ground and noticed acute pain 
and swelling of the right 1st metatarsophalangeal area.  He 
reports he was unable to have X-rays at that time and 
basically was treated with a wrap.  He reports he noticed 
significant pain in this area for the following six to eight 
months.  He states that the pain had abated significantly by 
the time of his service separation examination in 
January 1970.  He states that he continued to have mild pain 
in the same area in the 1970s and 1980s, and in the 
late 1980s, when he changed from an essentially sedentary job 
to farm and ranch work, his weight bearing increased 
significantly and with it associated pain in his right 
forefoot.  

The veteran filed his claim for service connection for a 
right foot injury in September 1993, and in a rating decision 
dated in March 2003, the RO granted service connection for 
1st MTPJ post-traumatic arthritis and subsequent osteotomy 
and osteophyte removal, right foot, with a 10 percent rating 
from September 28, 1993.  At the same time, the RO granted 
service connection for a painful scar status post osteotomy 
and osteophyte removal, right foot, with a 10 percent rating 
from March 6, 2003.  

Available medical records show that at a VA examination in 
January 1994, the veteran said his feet occasionally ached 
but that he had never gone to a physician for his feet.  He 
said his discomfort was minimal and did not interfere with 
his activities of daily living.  On examination, there were 
no corns or calluses on the feet.  There was no pain to 
palpation in the metatarsal heads, plantar fasciae, heel pad 
or Achilles insertion of either foot.  Range of motion of the 
forefoot was within normal limits, bilaterally.  

At a January 1996 VA examination, the examiner noted that the 
veteran had calluses on the plantar aspect of both feet, with 
calluses medial and proximal to the right great toe.  There 
was full range of motion of the toes.  

In his February 12, 1999, operation report, Paul A. Stone, 
D.P.M., stated that the veteran had been seen in May and 
December 1997 with pain in the right foot.  Dr. Stone stated 
that the veteran has osteoarthritis of the first toe joint 
with a Morton's foot.  He said the veteran has long 2nd and 
3rd metatarsals with unremitting metatarsalgia.  Dr. Stone 
said the conditions were severe in 1997 but had worsened 
since then.  He said X-rays showed osteoarthritis of the 
great toe with osteophytes dorsally.  Dr. Stone said the plan 
was to shorten the 2nd and 3rd metatarsals and to plantar flex 
the 1st metatarsal.  The preoperative diagnosis was hallux 
rigidus, right foot, stage 3, and lesser metatarsalgia with 
long plantar flex, 2nd and 3rd metatarsal with abnormal 
metatarsal parabola.  The operation was a sagittal Mitchell 
osteotomy to plantar flex the 1st metatarsal and cheilectomy 
to remove bone spurs from the 1st metatarsal and proximal 
phalanx.  The operation included Weil osteotomy to shorten 
and dorsiflex the 2nd and 3rd metatarsals with internal 
fixation.  

In a VA podiatry note dated in January 2001, it was noted 
that the veteran described pain in this right foot as 
moderate to severe in intensity and bad enough to cause him 
to limp and favor the right foot, which made ambulation and 
working on his farm very difficult.  He said the pain was 
located in the bottom of the foot under the metatarsal heads 
as well as in the midfoot area on the dorsal aspect.  The 
podiatrist noted the surgery the veteran had in 
February 1999, and the veteran said that following the 
surgery his symptoms were about the same as before the 
surgery.  

The VA podiatrist who examined the veteran in January 2001 
noted surgical scars, including a scar on the dorsum of the 
1st metatarsal approximately 6 centimeters in length.  There 
was much pain with palpation of the 1st metatarsal head.  
There was limitation of motion the 1st MTPJ with 0 degrees of 
plantar flexion and approximated 20 degrees of dorsiflexion.  
There was neither crepitus nor joint locking.  There was a 
prominent medial eminence, but no overlying bursae.  Gait 
examination showed an antalgic pattern with the veteran 
favoring the right foot.  There was lack of the propulsive 
phase with ambulation as with a lack of total forefoot 
contact.  The assessment was acute metatarsalgia right foot, 
hallux limitus right foot, abnormal antalgic gait pattern, 
and status post right foot surgery with recurrence of 
symptoms.  The podiatrist said that in his opinion the 
veteran's symptoms are of a serious and partially disabling 
nature.  

At a January 2001 VA examination concerning the veteran's 
feet, it was noted that the veteran had had an operation on 
his right foot in 1999 and the veteran said this resulted in 
resolution of abnormal callousing but no improvement in pain 
and impaired function.  He said he took Tylenol regularly for 
the pain and occasionally a Tylenol with codeine.  The 
veteran said that because of problems mainly affecting his 
right foot he was unable to spend more than 15 minutes at a 
time on his feet although his work as a rancher required him 
to walk intermittently during the day.  He said his right 
foot became swollen significantly by midday.  He said he had 
increased right foot pain and swelling lasting all day but 
usually by the next day the foot was back to normal.  He said 
the foot pain occurred only with weight bearing, but he also 
noted increased pain and stiffness with cold weather.  He 
reported that he used over the counter shoe inserts and had 
not been prescribed any special foot gear.  

On physical examination, the physician noted three surgical 
scars on the dorsum of the right foot with a scar measuring 
5.5 centimeters over the first metatarsal head.  There was 
marked tenderness over the first metatarsal head.  The 
veteran was able to walk on his heels but not on his toes 
because of pain in the right forefoot.  There was plantar 
flexion of the right great toe to 30 degrees, active and 
passive with pain at 10 degrees and good strength.  
Dorsiflexion was to 10 degrees active and passive with pain, 
but good strength.  The physician said that in her opinion 
the presence of pain plus flare-ups due to overuse would 
further reduce the useful range of motion of the right great 
toe by an additional 10 degrees of dorsiflexion 
and 10 degrees of plantar flexion but that otherwise, there 
was no evidence of pain, fatigability, weakened movement, or 
decreased coordination.  The diagnoses with respect to the 
right foot were acute and chronic metatarsalgia with hallux 
limitus, status post foot surgery, with symptoms and 
examination as noted.  The physician also included abnormal 
antalgic gait pattern in the diagnosis.  

At a VA examination in March 2003, the veteran reported that 
his right forefoot pain had become progressively more severe 
since his last evaluation in January 2001.  He said the pain 
was localized around the first metatarsal area dorsally and 
around the first MTPJ ventrally.  He said that he had had to 
restrict his walking considerably.  On examination, there 
were multiple surgical scars on the right foot with a 
dorsilinear 5-centimeter scar over the first metatarsal.  The 
scar over the first metatarsal was well-healed and not 
indurate; the scar was moderately tender.  The physician 
noted permanent, non-inflamed, callus along the medial aspect 
of the proximal phalanx of the first digit on the ventral 
aspect of the proximal phalanx of the first digit on the 
ventral aspect of the 1st MTPJ area.  On range of motion 
testing there was little discernable dorsiflexion or plantar 
flexion of the first toe of the right foot.  The diagnosis 
was sequelae of 1st MTPJ post-traumatic arthritis and 
subsequent osteotomy and osteophyte removal.  

In a March 2003 report of VA X-rays of the right foot, the 
radiologist stated there appeared to have been an osteotomy 
in the distal right great toe metatarsal, secured with a 
single surgical screw.  There were moderately severe changes 
of degenerative joint disease of the MTPJ of the right great 
toe.  

At a VA podiatry clinic visit in June 2003, the veteran 
complained of painful 1st MPTJ of the right foot.  The 
veteran sated his pain had been worse since he had surgery 
three years earlier.  He said the pain was a 6 on a scale of 
1 to 10, and he described the nature of the pain as an aching 
pain in the area of the 1st MTPJ and 2nd and 3rd metatarsal 
heads.  On examination, the podiatrist noted the veteran had 
an antalgic gait with dorsal contracted 2nd and 3rd digits at 
the 1st MPTJ.  There was pain on palpation of the 1st MTPJ.  
Range of motion was 5 degrees of dorsiflexion with pain and 
crepitus, right 1st MTPJ.  The podiatrist noted that X-rays 
of the right foot revealed plantera-flexory osteotomy with 
screw fixation of the 1st metatarsal shaft.  He said the 1st 
MTPJ was narrowed with exostosis and osteophyte formation.  
The clinical assessment was painful hallux limitus and 
osteoarthritis.  The plan included consulting prosthetics for 
a sub orthelon plate to stiffen shoe gear.  In an addendum, 
it was noted that a Keller procedure might be necessary to 
relieve the veteran's symptoms.  

The same findings as were outlined at the June 2003 podiatry 
clinic visit were reported in a VA podiatry clinic progress 
note dated in January 2004.  At that time, the veteran 
reported continuing pain and said he was ready to have a more 
permanent solution.  The veteran underwent a preoperative 
history and physical examination in early February 2004, and 
at that time the plan was that he was have either a Keller 
arthroplasty or 1st MTPJ fusion in late February 2004.  It 
was noted that X-rays of the right foot were unchanged.  The 
veteran underwent a Keller bunionectomy, right foot, on 
February 20, 2004.  In mid-March 2004, it was noted the 
veteran was ready to get rid of his crutches and get back to 
normal life.  

At a VA podiatry clinic visit in April 2004, the veteran was 
noted to be status post Keller bunionectomy, right foot.  He 
reported that he had been getting around pretty well since he 
returned to normal weight bearing and he said his foot felt 
much better.  On examination, there was a well-headed 
incision site on the right foot with normal post-operative 
erythema around the incision side.  There was normal skin 
turgor, and the examiner said no induration or nodules were 
noted.  There was slight pain on palpation around the 
incision site.  There was normal range of motion with no pain 
or crepitus, bilaterally.  The assessment was status post 
Keller bunionectomy, right, healed.  

At a VA podiatry clinic visit in October 2004, the veteran 
was noted to be status post Keller bunionectomy, right foot, 
and at that time he reported pain in the ball of the right 
foot.  On examination, there was normal range of motion and 
there was no pain or crepitus, but the examiner said there 
was pain on palpation sub 2nd and 3rd MTPJ.  The assessment 
was status post Keller bunionectomy, right, with transfer 
pain to lesser metatarsal heads.  

At a follow-up podiatry visit for forefoot pain in 
November 2004, the veteran reported that his previous Keller 
site had been feeling great, but there was still a little bit 
of swelling around the 1st MTPJ.  On examination of the skin 
of the lower extremities, there was normal skin turgor, and 
the podiatrist stated he noted no induration or nodules.  
There was normal range of motion with no pain or crepitus 
noted, bilaterally.  There was slight pain on palpation sub 
3rd and 4th metatarsal heads.  The assessment was:  forefoot 
pain, right; status post Keller bunionectomy, right, healed 
well; and probable upper motor lesion.  The veteran was 
casted for orthotics with metatarsal pads.  

At a VA examination in January 2006, the veteran was noted to 
have a history of right toe injury in service.  It was also 
noted that in February 1999, he underwent a sagittal Mitchell 
osteotomy to plantar flex the first and second metatarsal, 
cheilectomy, and Weil osteotomy to shorten the big toe and 
dorsiflex the second and third metatarsal with internal 
fixation.  Also noted was the right foot Keller bunionectomy 
in 2004.  On examination of the right foot, the physician 
noted mild limping and listing.  He said there was weight 
bearing on the heel and mid foot, but because of status right 
big toe surgery, the big toe was 2 centimeters shorter than 
the opposite side.  He said the 6.5 by .35-centimeter (cm.) 
scar was not tender, and there was no keloid or hypertrophy, 
and the scar was not adherent to underlying structures.  
There was no motion at the MTPJ of the first toe; there was 
some restricted flexion of the interphalangeal joints of the 
big toe.  The physician said right toe pain reached 3 on a 
scale of 10 when gentle pressure was applied.  The physician 
said the veteran kept the big toe 20 degrees above the floor 
level during the gait pattern and was unable touch it to the 
normal floor level because of the status post surgeries.  The 
diagnosis was right foot, status post big toe, 2nd and 3rd toe 
surgeries, residual chronic pains.  

Subsequent VA outpatient records dated from March 2006 to 
January 2008 do not include any complaint, finding, or 
diagnosis pertaining to the right foot.  

As the RO has done, the Board will consider entitlement to an 
initial rating for the veteran's service-connected right 1st 
MTPJ post-traumatic arthritis for three periods excluding 
post-surgical convalescent periods for which the veteran has 
been granted temporary total ratings.  The relevant periods 
are:  September 28, 1993, the date of receipt of the 
veteran's service connection claim, to February 12, 1999, the 
date of the first surgery on the right 1st  MTPJ; April 1, 
1999, to February 20, 2004, the date of the second surgery on 
the right 1st MTPJ; and from April 1, 2004, the day following 
the last convalescent period.  

For each of the periods, the RO has assigned a 10 percent 
disability rating for the veteran's right 1st MTPJ disability 
under Diagnostic Code 5010-5284.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the rating assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2008).  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  
Diagnostic Code 5003 specifies that degenerative arthritis is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Id.  The Board notes that under the Rating 
Schedule there is no potentially applicable diagnostic code 
that pertains to limitation of motion of the 1st MTPJ.  
Diagnoses have included osteoarthritis of the 1st MTPJ with a 
Morton's foot, and the veteran has also been described as 
having hallux rigidus.  

Under the Rating Schedule, anterior metatarsalgia (Morton's 
disease), unilateral or bilateral, is rated as 10 percent 
disabling under Diagnostic Code 5279, and Diagnostic 
Code 5281 provides that unilateral severe hallux rigidis is 
to be rated as severe hallux valgus.  The rating criteria for 
hallux valgus are found at Diagnostic Code 5280, which 
provides that unilateral severe hallux valgus, if equivalent 
to amputation of the great toe, is rated as 10 percent 
disabling.  Alternatively, Diagnostic Code 5280 provides a 
10 percent rating for postoperative unilateral hallux valgus 
with resection of the metatarsal head.  As the veteran is 
already in receipt of a 10 percent rating for his 1st MTPJ 
disability, these diagnostic codes cannot serve as a basis 
for a higher rating.  

The Board has reviewed other diagnostic codes pertaining to 
specific foot disabilities, but none of those is applicable 
in this case.  In this regard, at no time during the appeal 
period have treatment records or examination reports shown 
flatfoot, weak foot, claw foot, hammer toe, or malunion or 
nonunion of the tarsal or metatarsal bones.  Accordingly, the 
diagnostic codes pertaining to these disabilities do not 
apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5276 (flatfoot), 
5277 (weak foot), 5278 (claw foot), 5282 (hammer toe), and 
5283 (malunion or nonunion of the tarsal and metatarsal 
bones).  

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Words such as "moderate" and "severe" are not defined in 
the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2008).  Although the word "moderate" is not defined 
in VA regulations, "moderate" is generally defined as "of 
average or medium quality, quantity, or extent."  See 
Webster's II New College Dictionary (1988), 704.  "Severe" 
is generally defined as "[u]nsparing and harsh," or 
"[e]xtremely intense."  Id. at 1012.  

On review of the medical evidence outlined above, the Board 
finds that prior to May 1997, the preponderance of the 
evidence is against the assignment of an initial rating 
higher than 10 percent for the veteran's right 1st MTPJ 
disability.  This is because at the earliest relevant 
examination in January 1994, other than mild aching, the 
veteran had no complaints regarding his feet, including the 
area of the right 1st MPTJ, and in January 1996, although 
some calluses were noted medial and proximal to the right 
great toe, there was full range of motion, and there was no 
indication of functional impairment related to the right 
1st MTPJ.  There is no other relevant evidence prior to 
May 1997, and it cannot be said that the presence of mild 
aching or calluses meets or approximates moderately severe 
disability, which is required for a 20 percent rating under 
Diagnostic Code 5284.  

Based on the report of the veteran's private podiatrist, as 
of May 1997 the veteran had right foot pain with 
osteoarthritis of the right 1st MTPJ together with Morton's 
foot (metatarsalgia), which the podiatrist described as 
severe, with subsequent worsening to the point of being 
described as hallux rigidus, stage 3, in February 1999, 
requiring an osteotomy to plantar flex the right 1st 
metatarsal and cheilectomy to remove bone spurs form the 1st 
metatarsal and proximal phalanx.  It is the judgement of the 
Board that with these indications of limitation of motion of 
the 1st MTPJ and continuing pain that the service-connected 
right 1st MTPJ post-traumatic arthritis was productive of 
moderately severe impairment from May 1997 to the time of the 
surgery in February 1999.  Based on this, the Board concludes 
that from May 1, 1997, to February 11, 1999, the criteria for 
a 20 percent rating for the veteran's service-connected right 
1st MTPJ disability were met.  Although the podiatrist 
described the veteran's right foot condition as severe, in 
his discussion he included symptoms associated with the 
veteran's long 2nd and 3rd metatarsals with unremitting 
metatarsalgia, not currently service connected.  

There is no medical evidence pertaining to the condition of 
the veteran's right 1st MTPJ from April 1, 1999, the day 
following the end of convalescence from surgery to 
January 10, 2001, when the veteran was seen at a VA podiatry 
clinic.  At that time, the veteran reported his symptoms 
following the February 1999 surgery were about the same as 
before.  Accepting the veteran's statement as credible, it is 
reasonable to find, for the reasons discussed for the period 
from September 28, 1993, to February 11, 1999, that during 
the period from April 1, 1999, to January 9, 2001, the 
disability resulted in moderately severe impairment allowing 
an increase from a 10 percent to a 20 percent rating, but no 
more, during that period.  

In January 2001, when the veteran was examined by VA in the 
podiatry clinic and at a VA examination, he described his 
current pain as moderate to severe in intensity causing him 
to limp and making it difficult to ambulate and do his farm 
work.  Examiners then and at subsequent examinations noted 
motion limited to essentially no dorsiflexion and at most 
10 degrees of plantar flexion with consideration of overuse, 
and there was confirmation of abnormal antalgic gait and 
progressively increasing pain and swelling with significant 
limitations on the veteran's ability to stand and walk, to 
the point it was concluded that another surgery was needed to 
relieve the veteran's symptoms.  Resolving all doubt in 
favour of the veteran, the Board finds that as of the date of 
the VA podiatry clinic visit in January 2001, the veteran's 
1st MTPJ symptoms may be found to approximate severe 
impairment, and with application of the provisions of 
38 C.F.R. § 4.7, a 30 percent rating may be assigned from 
January 10, 2001, to February 19, 2004, the day prior to 
surgery.  No higher rating is appropriate because the 
evidence does not show, nor does the veteran contend, that 
his service-connected disability resulted in the loss of use 
of his right foot, which would be required for the assignment 
of the next higher 40 percent rating referred to in the note 
following Diagnostic Code 5284.  

Next, the Board must consider whether the veteran is entitled 
to a rating is excess of 10 percent for his right 1st MTPJ 
traumatic arthritis status post osteotomy and osteophyte 
removal and status post bunionectomy from April 1, 2004.  
Evidence from April 2004 shows that the veteran has reported 
that his right foot felt much better after the February 2004 
surgery.  Since then, examiners have noted a mild limp and 
restriction of motion of the 1st MTPJ of the right first toe 
and that the veteran does not touch the right first toe to 
the floor when he walks.  When last examined, which was in 
January 2006, the physician said right toe pain reached 3 on 
a scale of 10 when gentle pressure was applied, and the Board 
notes that subsequent VA outpatient records dated from 
March 2006 to January 2008 do not include any note of 
complaints or findings pertaining to the veteran's right 
foot.  Despite the restrictions associated with the right 1st 
MTPJ, the evidence, in the Board's judgment, shows no more 
than moderate disability and does not show functional 
impairment that meets or approximates moderately severe 
disability, which, as noted earlier, is required for a 
20 percent rating under Diagnostic Code 5284.  The Board 
therefore concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for right 1st MTPJ 
traumatic arthritis status post osteotomy and osteophyte 
removal and status post bunionectomy from April 1, 2004.  

The Board has considered whether an increased disability 
rating for any period is warranted based on functional loss 
due to pain, weakness, excess  fatigability, incoordination 
and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
The Court, however, has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the 
case with Diagnostic Code 5284.  Accordingly, the Board will 
not separately address the aforementioned provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.   

Initial rating for scar, right great toe, status post 
osteotomy and osteophyte removal

In its March 2003 rating decision, the RO granted service 
connection for a surgical scar over the right first 
metatarsal, status post osteotomy and osteophyte removal and 
assigned a 10 percent rating from March 6, 2003.  The veteran 
disagreed with the rating, and the issue of entitlement to an 
initial rating in excess of 10 percent for the scar is before 
the Board.  

At the March 2003 VA examination, the physician noted a 
dorslinear surgical scar over the right first metatarsal that 
measured 5 cm.  He said the scar was well healed and not 
indurated or inflamed; he also reported that the scar was 
moderately tender.  At a February 2004 VA podiatry clinic 
visit, the podiatrist noted the dorsal cicatrix over the 
first metatarsal.  When the veteran was examined in 
March 2004, which was three weeks after a Keller 
bunionectomy, right foot, in mid February 2004, the incision 
was noted to be well healed, and normal post operative 
erythema was noted around the incision site.  (This clinic 
visit was during the time the veteran was granted a temporary 
total rating based on convalescence under 38 C.F.R. § 4.30.)  
In April 2004, it was noted the incision site was well 
healed, and there continued to be normal post operative 
erythema around the incision site.  At a VA examination in 
January 2006, the examiner noted that the scar over the right 
1st metatarsal was 6.5 by .35 cm., and was nontender.  There 
was no keloid formation, no hypertrophy, and the scar was not 
adherent to underlying structures.  

Under the VA Rating Schedule, scars, on other than the head, 
face, or neck, that are deep or cause limited motion are 
rated as 10 percent disabling if they cover an area or areas 
exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  A 20 percent rating requires that the 
scar cover an area or areas exceeding 12 square inches (77 
sq. cm.)  Id.  Superficial scars, on other than the head, 
face, or neck, that do not cause limited motion and encompass 
an area or areas at least 144 square inches (929 sq. cm.), 
warrant a 10 percent evaluation under Diagnostic Code 7802.  
Under Diagnostic Code 7803, superficial unstable scars 
warrant a 10 percent evaluation, and under Diagnostic 
Code 7804 superficial scars that are painful on examination 
warrant a 10 percent evaluation.  Under Diagnostic Code 7805, 
other scars may be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118.  

Notes pertaining to scars specify that a deep scar is one 
associated with underlying soft tissue damage, and a 
superficial scar is one not associated with underlying soft 
tissue damage.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, Notes following Diagnostic 
Codes7801-7804.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  These statements, however, must be 
viewed in conjunction with the objective medical evidence as 
required by the applicable rating criteria. 

The RO has evaluated the veteran's scar over the right great 
toe under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  As noted above, Diagnostic Code 7804 provides a 
maximum 10 percent rating for superficial scars (i.e., scars 
that are not associated with underlying tissue damage) that 
are painful on examination.  The Board agrees that Diagnostic 
Code 7804 is the most appropriate diagnostic code for 
evaluation of the veteran's right great toe scar.  

Although a number of other diagnostic codes deal specifically 
with scarring, there is no appropriate diagnostic code that 
provides a higher rating than that assigned under Diagnostic 
Code 7804.  In this regard, Diagnostic Code 7800 is 
inapplicable as that diagnostic code covers scars on the 
head, face, and neck only, and the scar at issue here is on 
the veteran's right foot.  There has been no showing that the 
surgical scar over the right first metatarsal involves 
underlying tissue, and Diagnostic Code 7801, which is for 
deep scars, is therefore not appropriate.  Although 
Diagnostic Code 7802 applies to superficial scars that do not 
cause limited motion, the scar must have an area of 144 
square inches (929 sq. cm.), which is far larger than the 
veteran's right first metatarsal surgical scar.  Diagnostic 
Code 7803 is for unstable scars and provides a maximum rating 
of 10 percent.  

Diagnostic Code 7805, which provides for rating scars based 
on limitation of the affected part, is also inapplicable as 
the medical evidence does not show, nor does the veteran 
contend, that any scar over the right first metatarsal 
produces any limitation of function.  The Board of course 
acknowledges that the veteran's right 1st MTPJ traumatic 
arthritis status post osteotomy and osteophyte removal and 
status post bunionectomy has resulted in compensable 
disability, and that was discussed in detain in the previous 
section of this decision.  

Review of the record shows that the veteran's a surgical scar 
over the right first metatarsal is a superficial scar in a 
non-exposed area; it has been noted to be moderately tender, 
but has not been shown to be ulcerated or unstable, and it 
does not result in any functional impairment.  The scar is 
appropriately rated as 10 percent disabling under Diagnostic 
Code 7804, and the Board finds no basis for a rating in 
excess of the currently assigned 10 percent rating at any 
time during the rating period.  As preponderance of the 
evidence is against a rating higher than 10 percent, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
claim must be denied.  




ORDER

Service connection for atopic dermatitis is granted.  

An initial rating in excess of 10 percent for right 1st MTPJ 
traumatic arthritis from September 28, 1993, to April 30, 
1997, is denied.  

An initial 20 percent rating for the veteran's right 1st MTPJ 
traumatic arthritis is granted from May 1, 1997, to 
February 11, 1999, subject to the law and regulations 
governing the payment of monetary benefits.  

An initial 20 percent rating for the veteran's right 1st MTPJ 
traumatic arthritis status post osteotomy and osteophyte 
removal is granted from April 1, 1999, to January 9, 2001, 
subject to the law and regulations governing the payment of 
monetary benefits.  

An initial 30 percent rating for veteran's right 1st MTPJ 
traumatic arthritis status post osteotomy and osteophyte 
removal is granted from January 10, 2001, to 
February 19, 2004, subject to the law and regulations 
governing the payment of monetary benefits.  

From April 1, 2004, an initial rating in excess of 10 percent 
is denied for the veteran's right 1st MTPJ traumatic 
arthritis status post osteotomy and osteophyte removal and 
status post bunionecomy.  

An initial rating in excess of 10 percent is denied for 
painful scar on the right great toe, status post osteotomy 
and osteophyte removal.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for residuals of osteotomies of the 2nd and 3rd 
metatarsals of the right foot, to include as secondary to 
service-connected post-operative residuals of right foot 1st 
MTPJ disability, and entitlement to service connection for 
melanoma.  

The veteran contends that his claim for service connection 
for melanoma cannot be properly adjudicated without his 
complete service medical records.  He has stated he was 
treated for skin problems in Vietnam and has said he was 
treated on his team, at the 1st Field Evacuation Hospital in 
Vietnam, at the VA hospital in Denver in 1970, as well as by 
private doctors.  The veteran has made repeated requests that 
VA obtain his complete service medical records.  

At his service entrance examination in February 1968, the 
veteran did not give a history of any skin disease, and the 
examiner evaluated his skin as normal on clinical 
examination.  Available service treatment records show March 
and April 1968 entries in the chronological record at the 
dispensary in Fort Bliss, Texas.  The next entry is dated in 
May 1968 at the dispensary, Fort Holabird, Maryland, stating 
the records were reviewed, and the next and final entry is 
dated in January 1970 at the Medical Examination Clinic, U.S. 
Army Hospital, Fort Ord, California, and refers to the 
veteran's service separation examination on that date.  There 
are no other chronological records in the file, nor are there 
any records of in-service hospitalization in the file.  The 
record includes a DA Form 2658, Health Record - Abstract of 
Service, which indicates the veteran was at Ft. Bliss, Texas, 
from March 1968 to May 1968, at Fort Holabird, Maryland, from 
May 1968, with MACV from August 1968, and at Fort Ord, 
California, from September 1969.  

The report of the veteran's January 1970 service separation 
examination is in the file.  The examiner evaluated the 
veteran's skin as normal.  In his report of medical history, 
the veteran answered affirmatively to the question of whether 
he now had or had ever had tumor, growth, cyst, cancer and as 
to whether he had ever had or now had skin diseases.  He 
reported that within the past 5 years' he had consulted or 
been treated by his Vietnam Advisor Team # 75.  As noted in 
the decision that precedes this remand, the veteran has 
submitted statements from Army officers who confirmed the 
veteran was in combat and that his assignments included 
Advisory Team 75 in Vietnam.  

In a letter to the RO dated in February 2001, the veteran 
referred to a telephone conversation with the RO the previous 
week and said that regarding his lost medical records from 
MACV Advisory Team  # 75, please be advised that I was 
hospitalized at Fort Ord, California in October or November 
[1969] for reaction to a flu shot.  He stated that he was 
also treated several times in Saigon for stomach disorders 
during 1968 and 1969.  The veteran further stated that he 
knows his records were received at Fort Ord as he hand 
carried them.  He requested that the RO search for his 
missing service medical records.  The Board also notes that 
at various times the veteran has reported he was treated for 
skin problems by a corpsman starting in December 1968 and 
that he was treated for hepatitis/stomach condition  at the 
1st Field Evacuation Hospital in January 1969.  Also, he has 
reported he received treatment at the 3rd Field Evacuation 
Hospital for a stomach condition in May 1969.  

The record shows that in November 2001, the RO made a request 
to the National Personnel Records Center (NPRC) in which it 
requested records for a right foot injury from January 1969 
to January 1970 and said "injury in Don Tang, Vietnam, and 
Fort Ord, California."  The response, received at the RO in 
September 2002, was searches of Ft. Ord, California, for 1970 
were conducted, but no records were located.  The claims file 
includes no documentation of any other VA request to NPRC or 
elsewhere for service medical records for the veteran.  

In view of the foregoing, it is the judgment of the Board 
that additional action should be taken to attempt to obtain 
the veteran's complete service medical records.  This should 
include requesting a search for records from the 1st 
Evacuation Hospital, including outpatient and hospitalization 
records for the veteran for January 1969, a search for 
records from the 3rd Evacuation Hospital, including 
outpatient and hospitalization records for the veteran for 
May 1969, and a search for records from the Fort Ord Army 
Hospital, including outpatient and hospitalization records 
for the veteran for October and November 1969.  

It is the judgment of the Board that whether or not 
additional service medical records are found, the veteran 
should be provided a VA dermatology examination and medical 
opinion pertaining to the melanoma service connection claim 
in order to comply fully with VA's duty to assist as mandated 
by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
January 1994, VA biopsy of the lesion of the right chest 
resulted in a diagnosis of superficial spreading melanoma, 
Clark Level II (Breslow 0.5 mm).  

As to the veteran's claim of entitlement to service 
connection for residuals of osteotomies of the 2nd and 3rd 
metatarsals of the right foot, the RO framed the issue as 
service connection for congenital elongation 2nd and 3rd 
metatarsals, status post osteotomy, right foot and denied the 
claim stating that because the veteran's 2nd and 3rd 
metatarsals were congenitally elongated, this was a defect 
that was not related to the veteran's military service and 
not subject to service connection.  The veteran argues that 
but for the surgery for treatment of his service-connected 
right first toe he would not have required osteotomies of the 
2nd and 3rd metatarsals and that service connection for 
residuals of the osteotomies of the 2nd and 3rd metatarsals 
should be awarded on a secondary basis.  

The Board notes that the veteran was provided a VA 
examination in March 2003 at which the examiner noted the 
veteran's history of acute pain and swelling of the right 
first metatarsophangeal area after having jumped from a 
helicopter in service, and his report that he continued to 
have pain in this area for the following six to eight months.  
He noted that the veteran reported he continued to have mild 
pain in the years following service, but that it increased 
significantly in the late 1980s when he began farm and ranch 
work.  He further noted that finally in 1999, the veteran 
underwent an osteotomy of the first metatarsal for hallux 
rigidus to plantar flex the great toe, arthritic spurs were 
apparently removed, and at the same time the veteran 
underwent osteotomies of the 2nd and 3rd metatarsals for 
elongated bones of those areas.  

The VA physician provided an opinion in which he related the 
right 1st MTPJ post-traumatic arthritis and subsequent 
osteotomy and osteophyte removal to the foot injury in 
service.  He also diagnosed the veteran as having congenital 
elongation 2nd and 3rd metatarsals, right foot, status post 
osteotomies.  He said symptomatology related to the 2nd and 
3rd metatarsals and subsequent osteotomies are in his opinion 
less likely than not related to the service injury.  He did 
not, however, provide an opinion as to whether the service-
connected 1st MTPJ disability and its residuals resulted in 
the osteotomies of the congenitally elongated 2nd and 3rd 
metatarsals.  In order to develop the veteran's claim fully, 
it is the judgment of the Board that an additional 
examination should be provided and an opinion should be 
obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see 
also McLendon v. Nicholson, 20 Vet. App. 76 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete service 
treatment records as well as in-service 
hospital clinical records for the 
veteran.  This should include specific 
requests as follows:  search for 
records from the 1st Evacuation 
Hospital, including outpatient and 
hospitalization records for the veteran 
for January 1969; search for records 
from the 3rd Evacuation Hospital, 
including outpatient and 
hospitalization records for the veteran 
for May 1969; and search for records 
from the Fort Ord Army Hospital, 
including outpatient and 
hospitalization records for the veteran 
for October and November 1969.  The 
actions taken should be documented 
fully in the claims file.  

2.  Obtain and associate with the 
claims file VA medical records, 
including but not limited to, progress 
notes, consultation reports and reports 
of imaging studies, for the veteran 
dated from January 2008 to the present.  

3.  Then, arrange for a VA examination 
pertaining to osteotomies of the 
veteran's congenitally elongated 2nd and 
3rd metatarsals of the right foot.  
After examination of the veteran and 
review of the record, the examiner 
should be requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that the osteotomies of the 
congenitally elongated right 2nd and 3rd 
metatarsals were necessitated by the 
veteran's service-connected traumatic 
arthritis of the 1st MTPJ and 
concomitant treatment, including the 
February 1999 osteotomy to plantar flex 
the 1st metatarsal and cheilecotmy to 
remove bone spurs from the 1st 
metatarsal and proximal phalanx.  

The examiner should provide an 
explanation of the rationale for any 
opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

4.  In addition, arrange for a VA 
dermatology examination of the veteran 
to determine the nature and etiology of 
any current melanoma or residuals 
thereof.  After examination of the 
veteran and review of the entire 
record, including all available service 
medical records, post-service medical 
records and examination reports, 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any 
melanoma, including that diagnosed in 
1994, had its onset in service or is 
causally related to any incident of 
service.  

The examiner should provide an 
explanation of the rationale for any 
opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

5.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate entitlement to 
service connection for residuals of 
osteotomies of the 2nd and 3rd 
metatarsals of the right foot, to 
include as secondary to service-
connected post-operative residuals of 
right foot 1st MTPJ disability.  In 
addition, readjudicate entitlement to 
service connection melanoma.  If any 
benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


